                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00359-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

STEPHEN JAMES YOUNG (01)                        MAGISTRATE JUDGE HANNA

                                        ORDER

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions therein as

its own.

        Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the terms

of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Stephen James Young, is ACCEPTED and he is fully adjudged guilty of the

offense charged in Count 5, consistent with the report and recommendation.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 25th day of March,

2020.
